            Case 4:20-cv-00770-KGB Document 5 Filed 01/27/21 Page 1 of 2




                          THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

RICKY ASHLEY, ADC #099718C                                                         PETITIONER

v.                                 Case No. 4:20-cv-00770-KGB

DEXTER PAYNE, Director of the Arkansas
Department of Correction                                                          RESPONDENT

                                              ORDER

          Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Jerome T. Kearney on July 1, 2020 (Dkt. No. 3). In his Recommended Disposition, Judge

Kearney recommends that petitioner Ricky Ashley’s petition for a writ of habeas corpus be

dismissed. Mr. Ashley has timely filed objections to Judge Kearney’s Recommended Disposition

(Dkt. No. 4). After careful consideration of the Recommended Disposition and Mr. Ashley’s

objections thereto, as well as a de novo review of the record, the Court finds no reason to alter or

reject Judge Kearney’s conclusions.

          Accordingly, the Court adopts the Recommended Disposition in its entirety as this Court’s

findings of fact and conclusions of law (Dkt. No. 3). The Court grants Mr. Ashley’s motion for

leave to proceed in forma pauperis (Dkt. No. 1) and dismisses, without prejudice, Mr. Ashley’s

petition for a writ of habeas corpus (Dkt. No. 2). The Clerk of Court is directed not to file any

future habeas petitions submitted by Mr. Ashley without prior approval from the judge to whom

the case is assigned. Finally, the Court denies a Certificate of Appealability. 28 U.S.C. §

2253(c)(1)-(2); Rule 11(a), Rules Governing Section 2254 Cases in the United States District

Courts.
  Case 4:20-cv-00770-KGB Document 5 Filed 01/27/21 Page 2 of 2




It is so ordered this 27th day of January, 2021.


                                              _________________________________
                                              Kristine G. Baker
                                              United States District Judge




                                          2
